COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Antonio Bravo v. The State of Texas

Appellate case number:      01-13-00899-CR

Trial court case number:    1375810

Trial court:                183rd District Court of Harris County

       This case was abated and remanded to the trial court based on counsel Kelly
Smith’s failure to timely file a brief on appellant’s behalf. On June 24, 2014, counsel
filed a brief on appellant’s behalf. Accordingly, we REINSTATE this case on the
Court’s active docket.
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the date of this
order. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                     Acting individually    Acting for the Court

Date: July 17, 2014